EXECUTION VERSION EXHIBIT JERSEY CENTRAL POWER & LIGHT COMPANY (a New Jersey corporation) $300,000,000 7.35% Senior Notes due 2019 UNDERWRITING AGREEMENT January 22, Greenwich Capital Markets, Inc. Morgan Stanley & Co. Incorporated UBS Securities LLC Wachovia Capital Markets, LLC As Representatives of the Underwriters named in Schedule I to the Underwriting Agreement (as defined below) c/oGreenwich Capital Markets, Inc. 600 Steamboat Road Greenwich, Connecticut06830 Morgan Stanley & Co. Incorporated 1585 Broadway New York, New York10036 UBS Securities LLC 677 Washington Blvd. Stamford, Connecticut06901 Wachovia Capital Markets, LLC One Wachovia Center, 6th Floor 301 South College Street Charlotte, North Carolina28288-0613 Ladies and Gentlemen: Jersey Central Power & Light Company, a corporation organized under the laws of the State of New Jersey (the “Company”), proposes, subject to the terms and conditions stated herein, to issue and sell to the several underwriters named in Schedule I hereto (the “Underwriters”, which term, when the context permits, shall also include any underwriters substituted as hereinafter provided in Section 11), for whom
